PER CURIAM:
John Edmond and Pamela Lyles appeal the district court’s order dismissing their civil action arising out of their eviction from an apartment in Laurel, Maryland. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Edmond v. Nigh, No. 8:05-cv02750-DKC (D.Md. Jan. 8, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.